COLT, Circuit Judge.
This suit is brought for infringement of claims' 14 and 15 of the Heywood patent, No. 420,792, dated February 4, 1890, for improvements in machines for making envelopes. The only defense is noninfringement. The claims relate to mechanism for discharging the completed envelope from the folding box. Before the Heywood invention, the envelope was delivered from the folding box either over the folders or by lowering the bottom of the box. In the Heywood device the envelope is discharged through a small opening between the under side of the front-flap folder and the edge of the folding box. This opening is obtained by mounting the front-flap folder on a swinging frame or movable support. The two claims in issue are as follows:
“(14) The combination, with the table having an aperture, 289, and a substantially solid immovable folding bed at one side thereof, of a front-flap folder and a movable support therefor, whereby said folder and its support may be located in said aperture to perform its folding operation, and then removed therefrom, leaving said aperture unobstructed for a forward and downward discharge through same of a folded envelope from the bed, substantially as described.
“(15) The combination, with the table having thereon an immovable folding bed, and provided with an opening in advance thereof, of a swinging frame, 290, and means, substantially as described, for securing its oscillation, a hinged front-flap folder supported on and movable with said swinging frame, means, substantially as described, for opening and closing said flap folder, and one or more discharging fingers, z, for moving a folded envelope forwardly and downwardly.”
The important and novel feature of these two claims, in view of the prior art, is the swinging frame or movable support for the front-flap folder. In the defendants’ machine, the small aperture for the discharge of the envelope beneath the front-flap folder is made by simply .cutting away the under side of such folder or its support. In my opinion, there is absent from the defendants’ structure the “swinging frame” or “movable support” for the front-flap folder, which is the essence of the Heywood improvement; and consequently there is no infringement. The movement of the front-flap folder in the defendants’ machine is not essentially different from the movement of the old front-flap folders; and the opening for the discharge of the envelope is not due to any movement of the folder away from the edge of the bed, in the sense of the Heywood patent, but to the structural differ*201ence which results from cutting away the under side of the folder.. Upon careful consideration I find myself unable to agree with the-reasoning of complainant’s expert to the effect that the horizontal bar which supports the front-flap folder in the defendants’ machine has the-swinging movement of the Heywood frame.
Bill to be dismissed, with costs.